Case 1:19-cv-03502-GPG Document 1 ‘Filed 12/11/19 US

119 -cy-035v2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO

(| (use
Civil Action No. N ew le O01
(To be suppl dby the court)

Son ‘oP Uren Cl (a's Plaintiff
|

X S/

| Chay Dh Wk
Leddanad ‘rant A
| She so Apa Ly.
[lM Core ime’ [anlits

ul We
(List each named defe

the space provided, please write “s¢e attached

a

 

” in the space above

fp ble \wutedatde _

ot (fle

(al, 2
éndani{{s).

ndant on a ers line. If you cannot fit the names
and attach an additional

DC Colorado Page 1 of 7

FILED
U.S. DISTRIC
VISTRICT CF COLORADO

20I9DEC 11 PH 3:93

2 COLWELL .

CLER}

i
DEP. CLK

 

ert

defendants in:

 

 

 

 

  
 

 

 

 

 

sheet of paper with the full list of names. The names of the defendants listed in the above
| caption must be identical to those contained in Section B. not inc, nde addresses heyé )
tL Vo \ / AL: | i (fe
fk 2 a reason ov") ol va itidGg Mone” 2
\) i | eT i; T |
‘ c “ . co Li : fi - On
{
nidersce Dee afond) oF Tw (Ac (Z,, L
— ;
NOTICE J , A
| wire

public access to electronic court files. Under this rule,
contain: an individual’s full social security number or
known to be a minor; or a complete financial account numb
last four digits of a social security number; the year of an individual’
and the last four digits of a financial account number.

p

S

Plaintiff need not send exhibits, affidavits, grievances,
materials to the Clerk’s Office with this complaint.

@

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
apers filed with the court should not
full birth date; the full name of a person
er. A filing may include only: the

witness statements, or any other

birth; a minor’s initials;

 
Case 1:19-cv-03502-GPG Document1 Filed 12/11/19 USDC Colorado Page 2 of 7. ot

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure t i keep a if address on file with the

court may result in mu "y ‘your case. WE
\! \h dion Ko {\ \\ (4 300 Abt

LV zn
(Name and complete mailing address) La Kew0GOch SOAS AL

one oc,

(Telephone number and e-mail address)

B. | DEFENDANT(S) INFORMATION
Please list the following information, Jor each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional

pages regarding hentai should be “. “B. DEFENDANT (. lt Fi ORMATION.”
Vive and NT mailing hddress) \_ Lid
\S atl Kelwsen Lol (Jes i Bol

Defendant 1: Wa OD) ef) é. Sel Wes - O
(Telephone number ant e-mail address if known) ~

ete Laden lope Sonate

eee eal ( Lawyaes “Tay ile,

(Telephiong number and e-mail Address7Pknowny 7 25).
Defendant 3: Hall hoo? (’ iced if loko

(Name and Lt fe mailing address) ~

Nv Wises

lephone number and e-mail address if known)
Defendant 4: h May) Sof Vices FD = i -
ame an: complete mailing “address)
Soa seNtity 9 Dslity

  

 

 

by and é-mail address if kno

Kelboec\ w/ Hail Freud

i

f
4

: "
+ c i
* r
Case 1:19-cv-03502-GPG Document1 Filed 12/11/19 USDC Colorado Page 3 of 7

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)*

im Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States

Constituti that are at issue in this case. ;
Ase. ih fe. ol Ueber hoc Hitagsn Eamon
‘Uno edn gl tg fig
5 {0
(A

lite tie
, Ld Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter b én individua oF

corporate citizens of we states and the amount in controversy exceeds “thy Wil

Plaintiff is a citizen Sip Sol enol Shek to
a8 agelgl
If Defendant 1 is an individual, Defendant | is a citizen of of ~

 

  
  

 

If Defendant 1 is a corporation,

 

Defendant | is incorporated under the laws of (name of —
state or foreign nation). "
Defendant | has its principal place of business in (name of

state or foreign nation).

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant. )
 
Case 1:19-cv-03502-GPG Document 1 Filed 12/11/19 USDC Colorado Page 5 of7.

D. STATEMENT. OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. ,For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and.the specific facts that show how each person was ‘involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and

label the additional pages letud\ toh the statement of claims as “D. STAT! /l OF CLAIMS.” t

Lh hie nate V le &

CLAIM ONE:

Supporting sets
aa q's Wi L

ablities Al

- |e Eh
Yadngp 4

- Torte
/

Cod @

 

 

Ly re wrote ye f

_ yest call ral ees Ualedare

Cunt (ViMeD “

      

   
| + CLAIM TWO ~le bla A sl
-t i Minch rope a feces a

Ul dle V fife
es ie

 

 

 

 
Case 1:19-cv-03502-GPG Document 1° Filéd 12/11/19 USDC Colorado Page 7 of 7

E. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. H.additional space is needed
: to identify the relief you are requesting, use extra paper to request relief. Please indicate that

additional paper is attached and label the‘additional pages regarding reliefas “E. REQUEST
FOR RELIEF.

   

—/

Lon
F. PLAINTIFF’S SIGNATURE (2 :

I declare under penalty of perjury that.I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
‘existing law; (3) the factual contentions have evidentiary support or, if ‘specifically so identified,
will likely. have evidentiary support after a reasonable opportunity for further investigation or

my pe re lacie RE 40

  

 

 

(Revised Décember 2017)

é
